DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “with respective first recognition value” in line 4.  It is presumed to recite “with a respective first recognition value”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 8, 10, 11, 12, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paris (U.S. Pub 2018/0326982).
Regarding claim 1, Paris discloses a method of controlling a vehicle (see at least the abstract & Figures 1-3), the method comprising: 

determining a first recognition value of the pedestrian for the vehicle based on a first behavior feature of the pedestrian, wherein the first recognition value is associated with a likelihood that the pedestrian recognizes the vehicle (see at least Figures 1-3, items S130 and S140 & [0007] note predicting an initial path of the pedestrian based on actions of the pedestrian during the first period of time in Block S130; and calculating an initial confidence score for the initial path of the pedestrian based on motion characteristics of the pedestrian during the first period of time in Block S140 & [0032-0033] note whether or not the pedestrian’s gaze has intersected the vehicle’s location influences the confidence score for the initial path of the pedestrian (e.g., the vehicle can reduce a confidence score for the path of a pedestrian if the pedestrian’s gaze has not yet intersected the location of the autonomous vehicle; and vice versa)); 
outputting a warning signal based on the determined first recognition value (see at least Figures 1-3, items S150 & [0007] note in response to the initial confidence score for the initial path of the pedestrian falling below a threshold confidence: replaying an audio track audible to the pedestrian in Block S150 & [0040]);
determining a second recognition value of the pedestrian for the vehicle after outputting the warning signal based on a second behavior feature of the pedestrian, wherein the second recognition value is associated with a likelihood that the pedestrian recognizes the outputted warning signal (see at least Figures 1-3, items S122, S132 and S142 & [0007] note tracking the pedestrian following replay of the audio track in Block S122; calculating a revised path of the pedestrian based on actions of the pedestrian following replay of the audio track in Block S132; 
controlling the vehicle based on the determined second recognition value (see at least Figures 1-3, item S160 & [0007] note in response to the revised path of the pedestrian falling outside of a planned route of the autonomous vehicle across the road surface and in response to the revised confidence score exceeding the threshold confidence, autonomously navigating across the road surface according to the planned route in Block S160 & [0059-0063] note the vehicle can resume its planned route, delay execution of the planned route, reduce speed along the planned route, modify its planned route to avoid the pedestrian, etc.).
Regarding claim 2, Paris further discloses wherein the pedestrian is identified based on the pedestrian being positioned within a reference space defined as a space in front of the vehicle (see at least [0016] note a LIDAR sensor can be located at the front end of the vehicle and be used to obtain a 3D point cloud representing distances between 1 and 50 meters as shown in Figure 1 & [0023] note pedestrians are identified near the vehicle’s planned route). 
Regarding claim 3, Paris further discloses wherein the pedestrian is identified based on identifying the pedestrian positioned closest to the vehicle from among a plurality of pedestrians also identified as positioned within the reference space (see at least [0069] note if the 
Regarding claim 5, Paris, as addressed above, discloses wherein the first or second behavior feature of the pedestrian corresponds to a walking direction of the pedestrian (see at least [0022-0023]).
Regarding claim 8, Paris, as addressed above, discloses wherein the first recognition value is determined based on a viewing direction of the pedestrian while walking (see at least [0032-0033]).
Regarding claim 10, Paris discloses a machine-readable non-transitory medium having stored thereon machine-executable instructions (see at least the abstract & Figures 1-3 & [0076]) for: 
identifying a pedestrian within a vicinity of a vehicle (see at least Figures 1-3, item S120 & [0007] note detecting a pedestrian proximal the road surface in Block S120); 
determining a first recognition value of the pedestrian for the vehicle based on a first behavior feature of the pedestrian, wherein the first recognition value is associated with a likelihood that the pedestrian recognizes the vehicle (see at least Figures 1-3, items S130 and S140 & [0007] note predicting an initial path of the pedestrian based on actions of the pedestrian during the first period of time in Block S130; and calculating an initial confidence score for the initial path of the pedestrian based on motion characteristics of the pedestrian during the first period of time in Block S140 & [0032-0033] note whether or not the pedestrian’s gaze has 
outputting a warning signal based on the determined first recognition value (see at least Figures 1-3, items S150 & [0007] note in response to the initial confidence score for the initial path of the pedestrian falling below a threshold confidence: replaying an audio track audible to the pedestrian in Block S150 & [0040]); 
determining a second recognition value of the pedestrian for the vehicle after outputting the warning signal based on a second behavior feature of the pedestrian, wherein the second recognition value is associated with a likelihood that the pedestrian recognizes the outputted warning signal (see at least Figures 1-3, items S122, S132 and S142 & [0007] note tracking the pedestrian following replay of the audio track in Block S122; calculating a revised path of the pedestrian based on actions of the pedestrian following replay of the audio track in Block S132; and calculating a revised confidence score for the revised path of the pedestrian based on motion characteristics of the pedestrian following replay of the audio track in Block S142 & [0040-0041] note in Block S150, the autonomous vehicle can replay an audio track that, when heard by the pedestrian, may prompt the pedestrian to look toward the autonomous vehicle, move faster through the crosswalk, back away from the edge of the sidewalk, or pause her current action, etc. in Block S150, wherein the autonomous vehicle can then: track the pedestrian's motion following replay of the audio track in Block S122; recalculate a path of the pedestrian in Block S132; and update a confidence score for the pedestrian's path in Block S142); and 

Regarding claim 11, Paris further discloses wherein the first or second behavior feature of the pedestrian is based on identifying a walking pattern of the pedestrian, wherein the first or second recognition value is determined in proportion to a degree of regularity of the identified walking pattern (see at least [0023] & [0025]).
Regarding claim 12, Paris, as addressed above, discloses wherein the warning signal is outputted when the determined first recognition value is lower than a warning reference value (see at least Figures 1-3, items S150 & [0012]).
Regarding claim 13, Paris, as addressed above, discloses wherein the warning signal corresponds to outputting a warning light or a warning sound based on the first behavior feature of the pedestrian, transmitting the warning signal to a terminal of the pedestrian, or spraying air or water (see at least Figures 1-3, items S150 & [0012] & [0073-0074]).
Regarding claim 19, Paris, as addressed above, discloses wherein controlling the vehicle further includes controlling the vehicle when the second determined recognition value is lower than a preset reference value (see at least Figure 2, note if the confidence score < threshold confidence after S132 and S142, the route is modified to avoid the pedestrian, and the speed is set at 20% of the target speed).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paris (U.S. Pub 2018/0326982) in view of Bai (U.S. Pub 2015/0091740).
Regarding claim 4, Paris does not specifically disclose wherein identifying the pedestrian further includes: generating a virtual lane based on a width of the vehicle; and identifying that the pedestrian is positioned within a reference space of the virtual lane, wherein the reference space is defined as a space in front of the vehicle.
It is known to output a warning signal to a pedestrian in different ways.  For example, Bai teaches a system wherein identifying a pedestrian further includes: generating a virtual lane based on a width of a vehicle; and identifying that the pedestrian is positioned within a reference space of the virtual lane, wherein the reference space is defined as a space in front of the vehicle (see at least Figure 6, items 40, 50, 56, 54, and 52 & [0074-0075]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bai into Paris.  This provides the ability to only identify and monitor pedestrians that pose a higher risk of collision, thus reducing processing time and resources.
Regarding claim 9, Paris does not specifically disclose wherein the first recognition value is determined based on whether an obstacle is located in the viewing direction of the pedestrian while walking, wherein the obstacle is positioned between the pedestrian and the vehicle.
It is known to determine the path of a pedestrian, which is the basis of Paris’ first recognition value, in different ways.  For example, Bai teaches a system wherein a first behavior feature of the pedestrian, which is the basis for Paris’ first recognition value, is determined based on whether an obstacle is located in viewing direction of the pedestrian while walking, wherein the obstacle is positioned between the pedestrian and the vehicle (see at least [0076-0077] note determination of a building between the vehicle traveling along a roadway and a hidden pedestrian traveling along an intersecting roadway).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Bai into Paris.  This provides the ability to determine that the pedestrian has a low first recognition value as a result of a building blocking the view of the vehicle, thus allowing the vehicle more quickly learn the intent of the approaching pedestrian via the warning signal.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paris (U.S. Pub 2018/0326982) in view of Kumano (U.S. Pub 2020/0406895).
Regarding claim 6, Paris, as addressed above, discloses wherein determining the first recognition value of the pedestrian for the vehicle based on the walking direction of the pedestrian further includes: determining that the first recognition value is higher than a reference value when the gaze direction of the pedestrian is in an opposite direction to a driving direction of the vehicle; and determining that the first recognition value is lower than the reference value when the gaze direction of the pedestrian is in a same direction as the driving direction of the vehicle (see at least [0032-0033] note the autonomous vehicle can reduce a confidence score for the path of a pedestrian if the pedestrian's gaze has not yet intersected the location of the autonomous vehicle, and vice versa (i.e., the confidence score for the path of the pedestrian is increased when the pedestrian is viewing the vehicle, and likely walking or facing the vehicle, and reduced when the pedestrian is not viewing the vehicle, and likely walking away from or facing away from the vehicle)).
However, Paris does not specifically disclose walking direction.
It is known to determine whether or not a pedestrian recognizes an oncoming vehicle in different ways.  For example, Kumano teaches a system that determines a first recognition value is higher when a walking direction of a pedestrian is in an opposite direction to a driving direction of a vehicle; and determines that the first recognition value is lower when the walking direction of the pedestrian is in a same direction as the driving direction of the vehicle (see at least Figures 3-4 & [0056-0058]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kumano into Paris.  This may 
Regarding claim 7, Paris in view of Kumano, as addressed above, teach wherein the first recognition value is determined in proportion to an angle between the walking direction of the pedestrian and a driving direction of the vehicle (see [0023] of Paris & Figure 4 of Kumano & [0058] of Kumano).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paris (U.S. Pub 2018/0326982) in view of Yasushi (U.S. Pub 2005/0175186).
Regarding claim 14, Paris, as addressed above, discloses wherein the warning signal corresponds to outputting a warning light when a walking direction of the pedestrian is opposite to a driving direction of the vehicle (see at least [0073-0074]).
However, Paris does not disclose outputting a warning sound when the walking direction of the pedestrian is in a same direction as the driving direction of the vehicle.
It is known to warn a pedestrian of a vehicle in different ways.  For example, Yasushi teaches a system that outputs a warning sound when a walking direction of a pedestrian is in a same direction as a driving direction of a vehicle (see at least [0069-0070] note notifying a pedestrian that a vehicle is approaching from behind via generation of sound & [0082] note 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Yasushi into Paris.  This may improve the ability to notify a pedestrian of the approach of a vehicle when they may not be facing the vehicle (i.e., because a pedestrian recognizes that a vehicle is approaching from behind by hearing but not seeing the approaching vehicle, see [0069] of Yasushi), thus helping ensure the pedestrian’s intent can be more accurately determined (see [0043] of Paris & [0036] of Yasushi).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paris (U.S. Pub 2018/0326982) in view of Hassan-Shafique (U.S. Pub 2018/0105107).
Regarding claim 15, Paris, as addressed above, discloses wherein the warning signal corresponds to playing an audio and/or visual signal when a degree of regularity of a walking pattern of the pedestrian is lower than a reference value (see at least Figure 2, item S150 & [0025] note the confidence score is reduced as a result of the pedestrian’s walking pattern & [0073-0074]).
However, Paris does not disclose spraying air or water.
It is known to notify a pedestrian in different ways.  For example, Hassan-Shafique teaches a pedestrian alert system that plays an audio signal, provides a visual signal or sprays air or water in the direction of a pedestrian (see at least [0065] & [0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hassan-Shafique into Paris.  .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paris (U.S. Pub 2018/0326982) in view of Fujisawa (U.S. Pub 2018/0086346).
Regarding claim 16, Paris discloses wherein the warning signal is outputted based on the first behavior feature of the pedestrian associated with a determined first recognition value and a plurality of pedestrians identified as adjacent to the vehicle when the plurality of pedestrians are each associated with a respective first recognition value determined to be lower than a warning reference value (see at least Figure 2, items S120, S130, S140 and S150 & [0023] note the vehicle identifies each pedestrian, monitors each pedestrian over time, extrapolates a path of each pedestrian, and quantifies a confidence (score) for each extrapolated path & [0069] note the pedestrians would not be warned if their first recognition values exceeded the threshold confidence value).
However, Paris does not specifically disclose wherein the warning signal is outputted based on the first behavior feature of the pedestrian associated with a lowest determined first recognition value compared to a plurality of pedestrians identified as adjacent to the vehicle when the plurality of pedestrians are each associated with respective first recognition value determined to be lower than a warning reference value.
It is known to warn pedestrians in different ways.  For example, Fujisawa teaches a system wherein a warning signal is outputted based on a first behavior feature of a pedestrian associated with a lowest determined first recognition value compared to a plurality of pedestrians identified as adjacent to a vehicle when the plurality of pedestrians are each associated with respective first recognition value determined to be higher than a warning reference value (see at least [0008] note selects a highest risk target at a highest risk level from the plurality of risk targets when the plurality of risk targets are detected & [0099]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fujisawa into Paris.  This provides the ability to output a warning to the pedestrian in Paris’ system whose intent is needed the most, thus helping ensure the safety of the pedestrians that are most at risk of collision.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paris (U.S. Pub 2018/0326982) in view of Kentley (U.S. Pub 2017/0120804).
Regarding claim 17, Paris discloses wherein outputting the warning signal further includes outputting a single warning signal according to differing types of aggression (see [0042-0043]).
However, Paris does not specifically disclose wherein outputting the warning signal further includes outputting a single warning signal according to an ordering of preset priority values, wherein each warning signal is associated with a preset priority value.
It is known to warn a pedestrian in different ways.  For example, Kentley teaches a system wherein outputting a warning signal further includes outputting a single warning signal according to an ordering of preset priority values, wherein each warning signal is associated with a preset priority value (see at least Figure 6 & [0104]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kentley into Paris.  This .

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kentley, as addressed above, teaches updating the preset priority of each warning signal so that a priority for the warning signal increases (see Figure 6 and [0104]).  However, Paris, Bai, Kumano, Yasushi, Hassan-Shafique, Fujisawa and Kentley, either alone or in combination, fail to disclose and/or suggest updating the preset priority of each warning signal so that a priority for the warning signal increases as a difference between the first determined recognition value and the second determined recognition value increases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687